TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00377-CV



                                   Ron Valentine Sr., Appellant

                                                   v.

                      Jeremy Jagodzinski and Christi Greene, Appellees


              FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       NO. C-1-CV-12-002634, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on June 27, 2013.

On September 6, 2013, this Court notified Ron Valentine Sr. that no clerk’s record had been

filed due to his failure to pay or make arrangements to pay for the county clerk’s fee for preparing

the clerk’s record. The notice requested that Valentine make arrangements for the clerk’s record

and submit a status report regarding this appeal by September 16, 2013. To date, Valentine has not

filed a status report or otherwise responded to this Court’s notice, and the clerk’s record has not

been filed.

               If the trial court clerk fails to file the clerk’s record due to appellant’s failure to pay

or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court may

dismiss the appeal for want of prosecution unless the appellant was entitled to proceed without

payment of costs. Tex. R. App. P. 37.3(b). In this case, Valentine has not established that he is
entitled to proceed without payment of costs.1 See Tex. R. App. P. 20.1 (providing procedure for

establishing indigence on appeal). Because Valentine has failed to pay or make arrangements to pay

the clerk’s fee for preparing the clerk’s record, this appeal is dismissed for want of prosecution.2



                                              __________________________________________

                                              Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: October 22, 2013




       1
          Though Valentine filed an affidavit of inability to pay appellate costs in the trial court,
the appellees filed a contest to Valentine’s claim of indigence that was sustained by the trial
court. See Tex. R. App. P. 20.1(a)(2) (providing that appellant may proceed on appeal without
advance payment of cost when contest to claim of indigence is not sustained). Valentine then filed
a motion in this Court, asking us to review the trial court’s decision. See id. R. 20.1(j) (providing
for appellate review of trial court’s decision to sustain contest to indigence). Upon considering
Valentine’s motion and the record relevant to the issue, we declined to reverse the trial court’s
decision on the contest.
       2
          Valentine has filed notice in this Court that he is appealing the decision on his motion to
review contest to indigence and has requested discretionary review of the same. Any petition for
discretionary review of this case must be filed in the Supreme Court of Texas, and no notice of
appeal in this Court is required. See Tex. R. App. P. 53. Accordingly, we dismiss Valentines’s notice
of appeal and request for discretionary review for want of jurisdiction.

                                                  2